       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 1 of 43




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

CITIZENS INSURANCE         )
COMPANY OF AMERICA AND     )
MASSACHUSETTS BAY          )
INSURANCE COMPANY,         )
                           )
     Plaintiffs,           )
                           )
   and                     )
                           )
WESTFIELD INSURANCE        )
COMPANY,                   )
                           )
     Plaintiff Intervenor, )
                           )
v.                         ) Civil Action No: 1:19-cv-05292-MHC
                           )
BANYAN TREE MANAGEMENT, )
LLC; ALBANY DOWNTOWN       )
HOTEL PARTNERS, LLC; and   )
JANE DOE,                  )
                           )
     Defendants.           )

     DEFENDANTS BANYAN TREE MANAGEMENT, LLC’S AND
   ALBANY DOWNTOWN HOTEL PARTNERS, LLC’S ANSWER AND
    DEFENSES TO HANOVER PLAINTIFFS’ AMENDED PETITION,
       AND ALBANY DOWNTOWN HOTEL PARTNERS, LLC’S
                 AMENDED COUNTERCLAIM

      Defendants Banyan Tree Management, LLC (“Banyan”) and Albany

Downtown Hotel Partners, LLC (“Albany”) (collectively “Albany/Banyan

Defendants”), by and through counsel, respond as follows to the Amended Petition
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 2 of 43




(“Amended Petition” or “Complaint”) filed by Citizens Insurance Company of

America (“Citizens”) and Massachusetts Bay Insurance Company (“Massachusetts

Bay”) (collectively “Hanover” or “Plaintiffs”):

                                    ANSWER

      To Paragraph 1: The Albany/Banyan Defendants admit this declaratory

judgment lawsuit asserts allegations related to the Underlying Action and the

Virginia Action as described in paragraph 1 of Plaintiffs’ Amended Petition. The

Albany/Banyan Defendants further admit that Plaintiffs attached a copy of the

original complaint filed in the Underlying Action as Exhibit A, and a copy of the

original complaint filed in the Virginia Action as Exhibit B, to Plaintiffs’ Amended

Petition. For further response, the operative complaints in the Underlying Action

and the Virginia Action speak for themselves. For response to footnote 1 in the

unnumbered introductory paragraph concerning the Underlying Action, the

operative complaint in the Underlying Action speaks for itself. To the extent

Paragraph 1 states a legal conclusion, no response is required. To the extent a

response is required, the Albany/Banyan Defendants deny Plaintiffs are entitled to

any relief whatsoever.

      To Paragraph 2: Admitted.




                                         2
        Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 3 of 43




        To Paragraph 3: Upon information and belief, the Albany/Banyan

Defendants admit Citizens and/or Massachusetts Bay are participating in their

defense in the Underlying Action. Except as expressly admitted in this paragraph,

the allegations of Paragraph 3 are denied.

        To Paragraph 4: The Albany/Banyan Defendants admit Albany has

demanded repayment of attorney fees and expenses incurred by Hilton in its defense

of the Virginia Action in accordance with the provisions of the applicable insuring

agreements issued by Citizens and/or Massachusetts Bay. Except as expressly

admitted in this paragraph, the allegations of Paragraph 4 are denied.

        To Paragraph 5: Denied.

                            JURISDICTION AND VENUE

        To Paragraph 6: The Albany/Banyan Defendants lack sufficient knowledge

or information to respond to the allegations of Paragraph 6 and, therefore, deny those

allegations at this time.

        To Paragraph 7: The Albany/Banyan Defendants admit Jane Doe filed the

Underlying Action, but lack sufficient knowledge or information to respond to the

remaining allegations of Paragraph 7 and, therefore, deny those allegations at this

time.




                                          3
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 4 of 43




      To Paragraph 8: The Albany/Banyan Defendants lack sufficient knowledge

or information to respond to the allegations of Paragraph 8 and, therefore, deny those

allegations at this time.

                                     PARTIES

      To Paragraph 9: The Albany/Banyan Defendants lack sufficient knowledge

or information to respond to the allegations of Paragraph 9 and, therefore, deny those

allegations at this time.

      To Paragraph 10: The Albany/Banyan Defendants lack sufficient knowledge

or information to respond to the allegations of Paragraph 10 and, therefore, deny

those allegations at this time.

      To Paragraph 11: The Albany/Banyan Defendants admit that Banyan is a

limited liability company organized and existing under the laws of the State of

Florida, with its principal place of business in Florida.       The Albany/Banyan

Defendants further admit that none of Banyan’s members are citizens of Michigan,

Massachusetts, or New Hampshire. The remaining allegations of Paragraph 11

assert a legal conclusion to which no further response is required.

      To Paragraph 12: The Albany/Banyan Defendants admit that Albany is a

limited liability company organized and existing under the laws of the State of

Delaware, with its principal place of business in Florida. The Albany/Banyan


                                          4
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 5 of 43




Defendants further admit that none of Albany’s members are citizens of Michigan,

Massachusetts, or New Hampshire. The remaining allegations of Paragraph 12 assert

a legal conclusion to which no further response is required.

      To Paragraph 13: The Albany/Banyan Defendants lack sufficient knowledge

or information to respond to the allegations of Paragraph 13 and, therefore, deny

those allegations at this time.

                           FACTUAL ALLEGATIONS

A.    The Hanover Policies

      To Paragraph 14: The Albany/Banyan Defendants admit that Citizens issued

a commercial general liability insurance policy to Albany for the policy period from

April 21, 2015 to April 21, 2016 (the “Citizens Policy”), which policy speaks for

itself. Except as expressly admitted in this Paragraph, the allegations of Paragraph

14 are denied.

      To Paragraph 15: The Albany/Banyan Defendants admit that Massachusetts

Bay issued commercial general liability insurance policies to Albany for consecutive

annual policy periods from April 21, 2016 to April 21, 2018 (the “Massachusetts

Bay Policies”), which policies speak for themselves.

      To Paragraph 16: Admitted.

      To Paragraph 17: Admitted.


                                         5
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 6 of 43




                                    Coverage A

      To Paragraph 18: The Albany/Banyan Defendants admit Hanover has

quoted, in part, the Coverage A Insuring Agreement under a certain policy form in

the Policies, which provisions speak for themselves. The Albany/Banyan

Defendants deny Paragraph 18 to the extent it misstates or incompletely states or

quotes any policy provision. Except as expressly admitted in this paragraph, the

allegations of Paragraph 18 are denied.

      To Paragraph 19: The Albany/Banyan Defendants admit Hanover has

quoted the definition for “bodily injury” under a certain policy form in the Policies,

which definition and policies speak for themselves. The Albany/Banyan Defendants

deny Paragraph 19 to the extent it misstates or incompletely states or quotes any

policy provision. Except as expressly admitted in this Paragraph, the allegations of

Paragraph 19 are denied.

      To Paragraph 20: The Albany/Banyan Defendants admit Hanover has

quoted the definition for “occurrence” under a certain policy form in the Policies,

which definition and policies speak for themselves. The Albany/Banyan Defendants

deny Paragraph 20 to the extent it misstates or incompletely states or quotes any

policy provision. Except as expressly admitted in this Paragraph, the allegations of

Paragraph 20 are denied.


                                          6
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 7 of 43




      To Paragraph 21: The Albany/Banyan Defendants admit Hanover has

quoted the definition for “property damage” under a certain policy form in the CGL

policies, which definition and policies speak for themselves. The Albany/Banyan

Defendants deny Paragraph 21 to the extent it misstates or incompletely states or

quotes any policy provision. Except as expressly admitted in this Paragraph, the

allegations of Paragraph 21 are denied.

                                    Coverage B

      To Paragraph 22: The Albany/Banyan Defendants admit Hanover has

quoted, in part, the Coverage B Insuring Agreement under a certain policy form in

the Policies, which provisions speak for themselves.           The Albany/Banyan

Defendants deny Paragraph 22 to the extent it misstates or incompletely states or

quotes any policy provision. Except as expressly admitted in this paragraph, the

allegations of Paragraph 22 are denied.

      To Paragraph 23: The Albany/Banyan Defendants admit Hanover has

quoted, in part, the definition for “personal and advertising injury” under a certain

policy form in the Policies, which definition and policies speak for themselves. The

Albany/Banyan Defendants deny Paragraph 23 to the extent it misstates or

incompletely states or quotes any policy provision. Except as expressly admitted in

this Paragraph, the allegations of Paragraph 23 are denied.


                                          7
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 8 of 43




B.    The Underlying Action

      To Paragraph 24: The Albany/Banyan Defendants admit Jane Doe filed the

complaint in the Underlying Action on July 2, 2019, which complaint speaks for

itself. The Albany/Banyan Defendants deny Plaintiffs’ characterizations of the

allegations in Jane Doe’s complaint in the Underlying Action on the grounds that

the complaint speaks for itself.

      To Paragraph 25: The Albany/Banyan Defendants admit Jane Doe filed the

complaint in the Underlying Action on July 2, 2019, making certain allegations

against the Albany/Banyan Defendants and against defendant John Doe.          The

Albany/Banyan Defendants deny Plaintiffs’ characterizations of the allegations in

Jane Doe’s complaint in the Underlying Action on the grounds that the complaint in

the Underlying Action speaks for itself.

      To Paragraph 26: The Albany/Banyan Defendants deny the allegations of

Paragraph 26 of Plaintiffs’ Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 27: The Albany/Banyan Defendants deny the allegations of

Paragraph 27 of Plaintiffs’ Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.




                                           8
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 9 of 43




      To Paragraph 28: The Albany/Banyan Defendants deny the allegations of

Paragraph 28 of Plaintiffs’ Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 29: The Albany/Banyan Defendants deny the allegations of

Paragraph 29 of Plaintiffs’ Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 30: The Albany/Banyan Defendants deny the allegations of

Paragraph 30 of Plaintiffs’ Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 31: The Albany/Banyan Defendants deny the allegations of

Paragraph 31 of Plaintiffs’ Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 32: The Albany/Banyan Defendants deny the allegations of

Paragraph 32 of Plaintiffs’ Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

      To Paragraph 33: The Albany/Banyan Defendants deny the allegations of

Paragraph 33 of Plaintiffs’ Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.




                                           9
        Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 10 of 43




       To Paragraph 34: The Albany/Banyan Defendants deny the allegations of

Paragraph 34 of Plaintiffs’ Complaint on the grounds that Jane Doe’s complaint in

the Underlying Action speaks for itself.

       To Paragraph 35:       Upon information and belief, the Albany/Banyan

Defendants admit Hanover agreed with Starr Indemnity & Liability Company to

contribute to Starr’s payment of the Albany/Banyan Defendants’ defense costs in

the Underlying Action, but otherwise deny the allegations of Paragraph 35 of

Plaintiffs’ Complaint.

C.     The Virginia Action

       To Paragraph 36: The Albany/Banyan Defendants admit Jane Doe filed the

complaint in the Virginia Action on November 30, 2018, which complaint speaks

for itself.

       To Paragraph 37: The Albany/Banyan Defendants admit the allegations of

the Virginia Action are, in certain respects, similar to the allegations of the

Underlying Action, but otherwise deny the allegations of Paragraph 37 of Plaintiffs’

Complaint on the grounds that Jane Doe’s complaints and allegations in the

Underlying Action and Virginia Action speak for themselves.




                                           10
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 11 of 43




      To Paragraph 38: The Albany/Banyan Defendants admit that, after the filing

of the Virginia Action, Hilton requested defense and indemnity from Albany for the

claims against Hilton in the Virginia Action.

      To Paragraph 39: The Albany/Banyan Defendants admit that Albany and

Hilton requested defense and indemnity from, among other insurers, Hanover for the

claims asserted in the Virginia Action.

      To Paragraph 40: The Albany/Banyan Defendants admit that Hanover

initially retained the law firm of Sinnott, Nuckols & Logan P.C. to defend some or

all of the Albany/Banyan Defendants and Hilton in the Virginia Action. The

Albany/Banyan Defendants deny the remaining allegations in Paragraph 40 to the as

they mischaracterize the insuring agreement and relationship between Hanover and

the Albany/Banyan Defendants. The Albany/Banyan Defendants expressly deny that

Citizens, Massachusetts Bay, or any other Hanover affiliated insurance company

effectively reserved their rights with regard to the Virginia Action.

      To Paragraph 41: Denied, except that the Albany/Banyan Defendants admit

that on February 12, 2019, Hilton Franchise wrote to Albany that Hilton was electing

to assume the defense of Hilton at Albany’s risk and expense pursuant to Section

15.3 of the Franchise Agreement between Albany and Hilton Franchise, and that

Hilton Franchise selected the law firm of McGuireWoods LLP (“McGuireWoods”)


                                          11
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 12 of 43




to defend Hilton in the Virginia Action. Except as expressly admitted in this

Paragraph, the allegations of Paragraph 41 are denied.

      To Paragraph 42: Denied, except that the Albany/Banyan Defendants admit

Albany and Hilton requested Hanover pay the defense costs of the McGuireWoods

firm in defending the Virginia Action against Hilton as Hanover was obligated to do

under the Policies issued to Albany. Except as expressly admitted in this Paragraph,

the allegations of Paragraph 42 are denied.

                   COUNT I: DECLARATORY JUDGMENT

      To Paragraph 43: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 35 of Hanover’s Amended Petition

as if fully set forth herein. The Albany/Banyan Defendants deny any allegations in

the heading to Count I.

      To Paragraph 44: Paragraph 44 is Plaintiffs’ attempt to characterize their

own Complaint and asserts a legal conclusion. To the extent further response is

required of the Albany/Banyan Defendants, the allegations of Paragraph 44 are

denied and these Defendants deny that Plaintiff is entitled to any relief against them

whatsoever.

      To Paragraph 45: Denied.

      To Paragraph 46: Denied.


                                         12
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 13 of 43




      To Paragraph 47: Denied.

      To Paragraph 48: To the extent Paragraph 48 seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Hanover is entitled to

disclaim its duty to defend or indemnify the Albany/Banyan Defendants, or to any

relief against them whatsoever.

                  COUNT II: DECLARATORY JUDGMENT

      To Paragraph 49: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 35 of Hanover’s Amended Petition

as if fully set forth herein. The Albany/Banyan Defendants deny any allegations in

the heading to Count II.

      To Paragraph 50: Denied.

      To Paragraph 51: Denied.

      To Paragraph 52: Denied.

      To Paragraph 53: Denied.

      To Paragraph 54: To the extent Paragraph 54 seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Hanover is entitled to

disclaim its duty to defend or indemnify the Albany/Banyan Defendants, or to any

relief against them whatsoever.




                                       13
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 14 of 43




                  COUNT III: DECLARATORY JUDGMENT

      To Paragraph 42*1: The Albany/Banyan Defendants adopt and incorporate

by reference their response to Paragraphs 1 through 35 of Hanover’s Amended

Petition as if fully set forth herein. The Albany/Banyan Defendants deny any

allegations in the heading to Count III.

      To Paragraph 43*: The Albany/Banyan Defendants admit the Policies

include certain exclusions from coverage and that Hanover has quoted parts of

exclusion a. (Expected or Intended Injury), o. (Personal and Advertising Injury), and

q. (Recording and Distribution of Material or Information in Violation of Law) as

contained in certain of the Policies, but otherwise deny allegations of Paragraph 43*.

The Albany/Banyan Defendants expressly deny that any policy exclusions apply to

the claims against them in the underlying lawsuit.

      To Paragraph 44*: Denied.

      To Paragraph 45*: Denied.

      To Paragraph 46*: Denied.

      To Paragraph 47*: Denied


      1
       Plaintiffs’ Amended Petition begins with Paragraphs 1-54, then the
numbering reverts to Paragraph 42. The second instance of Paragraphs 42-54 occur
on pages 14-17 of Plaintiffs’ Amended Petition. Hereinafter, the second occurrence
of paragraphs 42-54 will be marked with an asterisk alongside the paragraph number
incorrectly assigned in Plaintiffs’ Amended Petition.

                                           14
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 15 of 43




      To Paragraph 48*: Denied

      To Paragraph 49*: To the extent Paragraph 49* seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Hanover is entitled to

disclaim its duty to defend or indemnify the Albany/Banyan Defendants, or to any

relief against them whatsoever.

                 COUNT IV: DECLARATORY JUDGMENT

      To Paragraph 50*: The Albany/Banyan Defendants adopt and incorporate

by reference their response to Paragraphs 1 through 35 of Hanover’s Amended

Petition as if fully set forth herein. The Albany/Banyan Defendants deny any

allegations in the heading to Count IV.

      To Paragraph 51*: Denied.

      To Paragraph 52*: Denied.

      To Paragraph 53*: Denied.

      To Paragraph 54*: Denied.

      To Paragraph 55: Denied.

      To Paragraph 56: To the extent Paragraph 56 seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Hanover is entitled to

disclaim its duty to defend or indemnify the Albany/Banyan Defendants, or to any

relief against them whatsoever.


                                          15
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 16 of 43




                  COUNT V: DECLARATORY JUDGMENT

      To Paragraph 57: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 35 of Hanover’s Amended Petition

as if fully set forth herein. The Albany/Banyan Defendants deny any allegations in

the heading to Count V.

      To Paragraph 58: The Albany/Banyan Defendants admit the Coverage B

provisions of the Policies include certain exclusions from coverage and that Hanover

has quoted parts of exclusions a. (Knowing Violation of Rights of Another), d.

(Criminal Acts), and p. (Recording and Distribution of Material Or Information In

Violation of Law) as contained in certain of the Policies, but otherwise deny

allegations of Paragraph 58. The Albany/Banyan Defendants deny Paragraph 58 to

the extent it misstates or incompletely states or quotes any policy provision. The

Albany/Banyan Defendants expressly deny that any policy exclusions apply to the

claims against them in the underlying lawsuit.

      To Paragraph 58*2: Denied.

      To Paragraph 59: Denied.



      2
      Plaintiffs’ Amended Petition contains two paragraphs numbered Paragraph
58. This response is to misnumbered Paragraph 58 on page 19 of Plaintiffs’
Amended Petition.


                                        16
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 17 of 43




       To Paragraph 60: Denied.

       To Paragraph 61: Paragraph 61 is Plaintiffs’ attempt to characterize its own

complaint and asserts a legal conclusion. To the extent further response is required

of the Albany/Banyan Defendants, the allegations of Paragraph 61 are denied and

these Defendants deny that Plaintiff is entitled to any relief against them whatsoever.

       To Paragraph 62: To the extent Paragraph 62 seeks a response from the

Albany/Banyan Defendants, these Defendants deny that Hanover is entitled to

disclaim its duty to defend or indemnify the Albany/Banyan Defendants, or to any

relief against them whatsoever.

                            COUNT V3: RECOUPMENT

       To Paragraph 63: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 35 of Hanover’s Amended Petition

as if fully set forth herein.

       To Paragraph 64: The Albany/Banyan Defendants lack sufficient

information to admit or deny the allegations of Paragraph 64, except that, on

information and belief, the Albany/Banyan Defendants admit that Citizens and/or

Massachusetts Bay agreed with Defendants’ other liability insurer, Starr Indemnity


       3
       Plaintiffs have misnumbered the Counts in the Amended Petition, there are
two Count Vs in the petition. This refers to the second Count V, titled Recoupment,
on page 20 of Plaintiffs’ Amended Petition.

                                          17
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 18 of 43




& Liability Company, to contribute to Starr’s payment of the Albany/Banyan

Defendants’ defense costs in the Underlying Action. Except as expressly admitted

in this Paragraph, the allegations of Paragraph 64 are denied.

       To Paragraph 65: Denied.

       To Paragraph 66: Denied.

                            COUNT VI: RECOUPMENT

       To Paragraph 67: The Albany/Banyan Defendants adopt and incorporate by

reference their response to Paragraphs 1 through 42 of Hanover’s Amended Petition

as if fully set forth herein.

       To Paragraph 68:         The Albany/Banyan Defendants lack sufficient

information to admit or deny the allegations of Paragraph 68, except that, on

information and belief, the Albany/Banyan Defendants admit that Citizens and/or

Massachusetts Bay, possibly along with the Albany/Banyan Defendants’ other

liability insurers, retained counsel to defend the Albany/Banyan Defendants in the

Virginia Action. Except as expressly admitted in this Paragraph, the allegations of

Paragraph 68 are denied.

       To Paragraph 69: Denied.

       To Paragraph 70: Denied.

       To Paragraph 71: Denied.


                                         18
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 19 of 43




      For their answer to the ad damnum clause beginning WHEREFORE

PREMISES CONSIDERED, including its subparts (1) through (9), the

Albany/Banyan Defendants deny that Hanover is entitled to any relief of any type or

nature against them whatsoever.

      Except as expressly admitted above in this Answer, all allegations of

Hanover’s Amended Petition are denied.

                                   DEFENSES

      The Albany/Banyan Defendants submit the following defenses to the

Amended Petition filed by Hanover:

                                   First Defense

      Hanover’s Amended Petition fails to state a claim against the Albany/Banyan

Defendants upon which relief can be granted.

                                  Second Defense

      The Albany/Banyan Defendants plead the general issue and deny each and

every allegation of Hanover’s Amended Petition that is not expressly admitted

herein.




                                        19
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 20 of 43




                                   Third Defense

       Hanover’s claims in its Amended Petition depend on the underlying evidence

obtained through discovery and/or proven at a trial of the underlying Jane Doe

lawsuit, and, therefore, cannot be determined or adjudicated until the parties’

liabilities and obligations, if any, are determined in the Underlying Action.

                                  Fourth Defense

       The terms of Hanover’s policies are undefined, vague and ambiguous, and

must be strictly construed against Hanover.

                                   Fifth Defense

       The Albany/Banyan Defendants plead that to deny coverage would defeat

their reasonable expectations under the Policies.

                                   Sixth Defense

       To the extent Hanover has breached the Policies or its obligations with respect

to defense, settlement, and indemnity, they are entitled to no relief under their

Amended Petition.

                                  Seventh Defense

       Hanover’s claims are barred by the doctrine of waiver, consent, and

ratification.




                                         20
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 21 of 43




                                  Eighth Defense

      Hanover’s claims are barred by the doctrine of laches.

                                  Ninth Defense

      Hanover’s claims are barred by the doctrine of acquiescence.

                                  Tenth Defense

      Hanover’s claims are barred by the doctrine of estoppel.

                                Eleventh Defense

      Citizens’ and/or Massachusetts Bay’s payments of defense costs, if any, are

voluntary payments that they are not entitled to recoup.

                                 Twelfth Defense

      Citizens and/or Massachusetts Bay failed to properly reserve their rights with

respect to the defense of Albany/Banyan in the Underlying Action.

                               Thirteenth Defense

      Citizens and/or Massachusetts Bay failed to properly reserve their rights with

respect to the defense of Albany/Banyan in the Virginia Action.

                               Fourteenth Defense

      Citizens and/or Massachusetts Bay failed to properly reserve their rights with

respect to the defense of Hilton, the payment of Hilton’s defense costs incurred by




                                         21
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 22 of 43




the McGuireWoods law firm, and/or with respect to Albany’s defense and indemnity

obligations to Hilton in the Virginia Action.

                                 Fifteenth Defense

      Hanover’s claims are barred, in whole or in part, because Hanover does not

have a contractual or other right for recoupment of defense costs, either express or

implied.

                                 Sixteenth Defense

      Citizens and/or Massachusetts Bay failed to properly reserve any right to

recoupment, and/or no such right exists, with respect to any defense costs paid in

either the Virginia Action or Underlying Action.

                               Seventeenth Defense

      The Albany/Banyan Defendants have expressly rejected and/or objected to

any right of recoupment with respect to payment of defense costs in either the

Virginia Action or the Underlying Action.

                                Eighteenth Defense

      Citizens and/or Massachusetts Bay are barred from recouping any amounts

paid due to their unclean hands, their own inequitable conduct, and/or their

agreement to share payment of these costs with other liability insurance carriers




                                         22
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 23 of 43




                                Nineteenth Defense

      Citizens’ and Massachusetts Bay’s claim for recoupment of defense costs is

improperly made against the Albany/Banyan Defendants where these insurers

agreed with the Albany/Banyan Defendants’ other insurer, Starr Indemnity &

Liability Company to share in these costs.

                                Twentieth Defense

      Some or all of the claims are due to be dismissed for failure to include a

necessary and indispensable party to this lawsuit.

                              Twenty-First Defense

      The Albany/Banyan Defendants reserve the right to amend or supplement

their Answer to assert other defenses as may become known to them or as discovery

reveals are appropriate.

                                 Prayer for Relief

      WHEREFORE, the Albany/Banyan Defendants respectfully request the Court

to:

      1. Enter a final judgment on the merits dismissing, with prejudice, all of

         Hanover’s claims;




                                         23
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 24 of 43




      2. Declare that Citizens and Massachusetts Bay have a duty to defend and

         indemnify the Albany/Banyan defendants under the Policies, with regard

         to claims made in the Underlying Action;

      3. Declare that Citizens and Massachusetts Bay have a duty to indemnify the

         Albany/Banyan defendants under the Policies, with regard to the Virginia

         Action;

      4. Declare that Hanover is not entitled to recoup any payments of any kinds

         or to otherwise recover monetary damages claimed in the Amended

         Petition;

      5. Award the Albany/Banyan Defendants their attorneys’ fees and other costs

         associated with defense of this Declaratory Judgment action; and

      6. Award the Albany/Banyan Defendants such other and further relief to

         which they may be entitled in law and in equity.



                        AMENDED COUNTERCLAIM

      Defendant/Counterclaim Plaintiff Albany Downtown Hotel Partners, LLC

(“Albany”), pursuant to Rule 13 of the Federal Rules of Civil Procedure, asserts the

following Counterclaim against Plaintiffs/Counterclaim Defendants Citizens




                                        24
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 25 of 43




Insurance Company of America (“Citizens”) and Massachusetts Bay Insurance

Company (“Massachusetts Bay”) (collectively, “Hanover”):

                         Parties, Jurisdiction, and Venue

      1.     Defendant/Counterclaim Plaintiff Albany Downtown Hotel Partners,

LLC (“Albany”) is a limited liability company organized and existing under the laws

of the State of Delaware, with its principal place of business in Florida. Albany does

not have any members who are residents of Michigan, Massachusetts, or New

Hampshire.

      2.     Upon information and belief, and based on its Amended Petition filed

in the above-styled lawsuit, Citizens is a corporation organized and existing under

the laws of the State of Michigan and with its principal place of business in

Massachusetts.

      3.     Upon information and belief, and based on its Amended Petition filed

in the above-styled lawsuit, Massachusetts Bay is a corporation organized and

existing under the laws of the State of New Hampshire and with its principal place

of business in Massachusetts.

      4.     This Court has subject matter jurisdiction over this Counterclaim

pursuant to 28 U.S.C. § 1332 because complete diversity of citizenship exists




                                         25
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 26 of 43




between Albany and Hanover, and the amount in controversy, exclusive of interest

and costs, exceeds $75,000.

      5.     Hanover filed the above-styled lawsuit in this Court, and as such, this

Court has personal jurisdiction over Hanover because it has purposefully availed

itself of the benefits and protections of the State of Georgia.

      6.     Venue in this District is proper pursuant to 28 U.S.C. § 1391(b) because

Hanover is subject to the Court’s personal jurisdiction.

                                 Factual Allegations

      7.     In this Amended Counterclaim, Albany seeks to recover from

Counterclaim Defendants Citizens and Massachusetts Bay amounts it agreed to pay

as costs of defense of a prior lawsuit filed by Jane Doe against Albany, Banyan Tree

Management, LLC (“Banyan”), Hilton Franchise Holding LLC (“Hilton

Franchise”), and Hilton Worldwide Holdings Inc. (“Hilton Worldwide”) in the

Circuit Court of Fairfax County, Virginia, styled Jane Doe v. Hilton Worldwide

Holdings Inc., et al., CL-2018-16980 (the “Virginia Action”). Albany seeks to

recover these amounts under a commercial general liability insurance policy Citizens

issued to Albany, Policy No. ZBY A617294 00, for the period April 21, 2015 to

April 21, 2016 (the “Citizens Policy”), as well as successive CGL policies issued by

Massachusetts Bay to Albany, Policy Nos. ZDY A617294 01 for the policy period


                                          26
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 27 of 43




April 21, 2016 to April 21, 2017 and ZDY A617294 02 for the policy period April

21, 2017 to April 21, 2018 (the “Massachusetts Bay Policies”) (collectively, “the

Policies”).

      8.      In the Virginia Action, Jane Doe asserted claims similar to those at issue

in her civil lawsuit captioned Jane Doe v. Banyan Tree Management LLC et al.,

Civil Action File No. 19-C-04673-S3, filed on July 2, 2019 in the State Court of

Gwinnett County, Georgia (“the Georgia Action” or “Underlying Action”), which,

along with the Virginia Action, forms the basis of Hanover’s Amended Petition in

the above-styled lawsuit before this Court. The Virginia Action was dismissed

without prejudice as to Albany and Banyan. Further, Jane Doe filed a Motion to

Nonsuit her claims against Hilton Franchise and Hilton Worldwide (collectively,

“Hilton”). Claimant Jane Doe’s Motion to Nonsuit her claims against Hilton was

granted, but not until after Hilton already had incurred substantial expenses in its

defense of the Virginia Action that it seeks to recoup from Albany and for which

Citizens and Massachusetts Bay are responsible under the Policies.

      9.      Soon after the filing of the Virginia Action, Hilton requested defense

and indemnity from Albany for the claims against Hilton pursuant to the provisions

of a Franchise Agreement between Albany and Hilton Franchise entered into in April




                                          27
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 28 of 43




2015 (“Franchise Agreement”). Further, Hilton and Albany requested Hanover

defend and indemnify Hilton for the claims in the Virginia Action under the Policy.

      10.    Under the Franchise Agreement, Albany agreed to indemnify and hold

Hilton harmless from all losses, costs, liabilities, damages, claims, and expenses,

including reasonable attorneys’ fees, expert fees, costs and other expenses of

litigation arising out of or resulting from, among other things, the alleged events at

the Hampton Inn & Suites Albany-Downtown, where claimant Jane Doe claims she

suffered the injuries at issue in the Virginia Action, including “personal injury” or

“property damage.”     Further, Albany agreed to indemnify Hilton for additional

matters at issue in the Virginia Action.

      11.    Albany’s defense and indemnity obligations to Hilton under the

Franchise Agreement are covered by the Policies. Citizens and Massachusetts Bay

are obligated under the Policies to pay Albany’s costs to defend and indemnify

Hilton, and to pay Hilton’s reasonable attorney fees in defense of the Virginia Action

or to reimburse Albany for its obligations to Hilton. In addition, Hilton is an

additional insured under the Policy entitled to defense and indemnity from Citizens

and Massachusetts Bay for the claims under the Virginia Action.

      12.    On February 12, 2019, Hilton Franchise wrote to Albany that Hilton

was electing to assume the defense of Hilton at Albany’s risk and expense pursuant


                                           28
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 29 of 43




to Section 15.3 of the Franchise Agreement. Hilton Franchise advised Albany that

Hilton selected the law firm of McGuireWoods LLP (“McGuireWoods”) to

represent Hilton in the Virginia Action at Albany’s expense.

      13.   In response to the Virginia Action and Hilton’s February 12, 2019

correspondence, Albany requested that Hanover, along with Albany’s subsequent

insurer, Starr Indemnity & Liability Company (“Starr”), reimburse the fees of

McGuireWoods in defending the Virginia Action against Hilton as those insurers

were obligated to do under their insurance policies issued to Albany. In response to

this request, Citizens and/or Massachusetts Bay agreed to share with Starr in the

reimbursement of McGuireWoods’ fees, expenses, and costs in defending the

Virginia Action. Further, Hanover led both Albany and Hilton to believe that

Citizens and/or Massachusetts Bay would share in the reimbursement of the

McGuireWoods fees in defending the Virginia Action.

      14.   On August 30, 2019, the court in the Virginia action granted Jane Doe’s

motion to non-suit all of the claims against Hilton. For the period beginning in

February 2019 through and shortly after the Agreed Final Order of Nonsuit, Hilton

incurred attorney fees in defending the Virginia Action.

      15.   On December 16, 2019, Hilton submitted the invoice it received from

McGuireWoods to, among others, Starr, Hanover, and Banyan in its management


                                        29
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 30 of 43




capacity for Albany. Hilton asked that it be advised of any issues with payment

before year-end. Starr reimbursed a share of the McGuireWoods invoices with the

expectation that Hanover would reimburse the remaining amounts owed. Despite

its agreement and prior representations, Hanover failed to provide its reimbursement

share in violation of the Policy and without any reasonable basis or excuse.

      16.    On January 23, 2019, having received no payment from Hanover,

Albany’s insurance broker, McGriff, Seibels & Williams, Inc., wrote to Mr.

Terrence Chew, the Hanover adjuster assigned to the defense of the claims against

Hilton, as follows:

             Terrance [sic],

             What is going on with this? Starr paid ½ of the Hilton
             defense bill and Hilton relayed to you said the Hilton bills
             were rejected by the prior adjuster/Steve. Steve NEVER
             sent anything to this effect to the insured. The last email I
             have regarding the bill is attached.

             Banyan needs and [sic] explanation on this. As the policy
             holder, they should be kept apprised of decisions on the
             case, especially of this magnitude. I have copied the
             insured on this email. I don’t understand why Hanover is
             not paying their part, when coverage counsel for Starr felt
             it was due.

             I look forward to receiving a prompt response about 1)
             what was discussed with Hilton, 2) a copy of any written
             communication to the insured advising them of the
             position in advance of this email and 3) and explanation as


                                          30
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 31 of 43




              to why Hanover feels they are not responsible for those
              fees.

      17.     Mr. Chew, the Hanover adjuster assigned to the defense of the Virginia

Action, forwarded the invoice to another Hanover representative, Mr. Stephen

Colville.   Mr. Colville responded by advising he was handling “the coverage

portion” and forwarded a letter purporting to assess the coverage issues, dated March

18, 2018 and signed by Mr. Colville in his capacity as Regional Liability Adjuster

for Massachusetts Bay. The March 18, 2018 letter was addressed to Hilton and

indicates Banyan was copied on the correspondence. The letter was found to be

irregular in several ways:

              a.    Neither Hilton nor Banyan has any record of receiving the

      March 18, 2018 letter before it was forwarded by Mr. Colville in early

      2019.

              b.    The March 18, 2018 letter purports to address the Virginia

      Action but is dated over eight months before the Virginia Action was

      filed on November 30, 2018.

              c.    The March 18, 2018 letter states it is “in response to Hilton’s

      demand to assign McGuire Woods, LLP to represent the Hilton

      Corporate Defendants”, but is dated more than ten months before



                                          31
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 32 of 43




      Hilton’s February 12, 2019 correspondence informing Albany that Hilton

      had engaged McGuireWoods.

             d.     The letter only addresses the Massachusetts Bay Policies,

      but purports to cover the policy term of the Citizens Policy.

             e.     The March 18, 2018 letter is not printed on letterhead.

      18.    The March 18, 2018 letter states it is “in response to Hilton’s demand

to assign McGuire Woods, LLP to represent the Hilton Corporate Defendants.” It

does not dispute an obligation to reimburse Hilton’s fees, but states instead as

follows:

             It is Massachusetts Bay’s position that it has the right to
             choose counsel pursuant to the terms of its policy.
             Massachusetts Bay does not agree that it owes fees and
             costs incurred which would exceed the hourly rates
             charged by Sinnott, Nuckols & Logan in the defense of the
             Hilton Entities.[4]

      19.    The March 18, 2018 letter is silent on Citizens’ coverage position and

fails to state any reservation of rights of any kind on behalf of Citizens. The letter,

which may not have even been sent, is not an effective reservation of rights on behalf

of any insurer.


      4
        Sinnott, Nuckols & Logan is the law firm Hanover retained to represent
Albany, Banyan, and Hilton, before Hilton elected to assume its own defense and
retained McGuireWoods to defend it in the Virginia Action pursuant to the Franchise
Agreement.

                                          32
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 33 of 43




      20.    As alleged above, McGuireWoods’ defense of Hilton in the Virginia

Action proceeded with full knowledge of Hanover. Hanover benefitted from the

defense of Hilton that led to the Agreed Final Order of Nonsuit. Throughout this

defense, Albany understood Citizens and/or Massachusetts Bay had agreed with

Starr to pay or reimburse McGuireWoods’ fees and expenses in defending Hilton.

Despite its Policy obligations to cover Albany’s defense and indemnity requirements

to Hilton under the Franchise Agreement, and despite its obligations to pay Hilton’s

defense costs as an additional insured under the Policy, Hanover has failed to honor

its commitments and obligations and has breached the Policy.

      21.    On April 7, 2020, Albany’s counsel sent a Demand for Payment

Pursuant to O.C.G.A. § 33-4-6 to counsel for Hanover regarding its failure to pay

defense costs in the Virginia Action despite repeated requests. The April 7, 2020

letter formally demanded reimbursement of the legal fees and expenses incurred on

behalf of the Hilton defendants in the Virginia Action that Hanover has failed to pay

without any reasonable basis or excuse.

      22.    After receiving the Demand for Payment Pursuant to O.C.G.A. § 33-4-

6, and within days of its expiration, on June 4, 2020, Hanover issued payment of less

than one-third of the amounts it owed for reimbursement of the Hilton fees. The

payment was sent contemporaneously with a letter from Hanover counsel


                                          33
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 34 of 43




maintaining that Hanover agreed to defend Hilton in the Virginia Action under a full

reservation of rights and that payment was based on the hourly fees charged by

Sinnot, Buckols & Logan. Hanover acknowledged, through its counsel, that Albany

objected to any reservation or claim to recoupment of payments of these amounts.

      23.    Despite Albany’s request that Hanover provide any evidence that it sent

the purported “March 18, 2018” letter or that it otherwise issued a reservation of

rights with respect to Hilton’s defense costs incurred in the Virginia Action, or with

respect to Albany’s defense and indemnity obligations to Hilton for its defense costs

in the Virginia Action, none has been provided.

      24.    To date, Hanover has failed to pay the full amounts owed with respect

to Hilton’s defense costs in the Virginia Action.

      25.    As a result of Hanover’s failures as described in this Amended

Counterclaim, Albany has suffered damages.           Hilton has demanded Albany

reimburse the remainder of the defense costs that Hanover has failed to pay.

Hanover has refused or failed to respond to Albany’s requests for reimbursement,

despite Albany’s repeated requests.        Hanover’s failure to honor its Policy

obligations, commitments and agreements is damaging to Albany’s business

relationship with Hilton and is causing Albany to suffer other damages.




                                         34
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 35 of 43




                   COUNT ONE (DECLARATORY JUDGMENT)

      26.       Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 25 of its Amended Counterclaim as if fully set forth herein.

      27.       Under the Policies, Hanover is obligated to pay the attorneys’ fees owed

by Albany to Hilton under the Franchise Agreement with respect to Hilton’s defense

provided by the McGuireWoods law firm in the Virginia Action.

      28.       Hilton’s attorneys fees incurred in the Virginia Action are covered by

the Policies.

      29.       Hanover also is obligated to pay Hilton’s defense costs in the Virginia

Action as an additional insured under the Policies. Albany paid for this additional

insured coverage under the Policies in order to fulfill its obligations under the

Franchise Agreement.

      30.       Albany has performed all of its obligations under the Policies.

      31.       Hanover has failed or refused to pay in full Hilton’s attorneys fees

incurred in the Virginia Action or to acknowledge its obligation to reimburse Albany

in violation and breach of the Policies.

      WHEREFORE, Albany requests the Court declare that Hanover is obligated

under the Policies to pay all of the attorneys’ fees incurred by Hilton in the Virginia

Action and that it has demanded of Albany under the Franchise Agreement and the


                                            35
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 36 of 43




Policies. Albany further requests that the Court enter such other additional or

different declaratory or equitable relief that the Court deems just and proper.

                COUNT TWO (DECLARATORY JUDGMENT)

      32.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 25 of its Amended Counterclaim as if fully set forth herein.

      33.    Through its conduct, acts, representations, and/or omissions, Hanover

agreed, promised, or led Albany to believe that Hanover would reimburse the legal

fees charged by the McGuireWoods law firm to defend Hilton in the Virginia Action.

      34.    Hanover has failed or refused to pay in full Hilton’s attorneys’ fees

incurred in the Virginia Action or to reimburse Albany in violation of its agreements

and promises.

      35.    Albany has performed all of its obligations under the Policies.

      WHEREFORE, Albany requests the Court declare that Hanover is obligated

as a result of its agreement, promises, and conduct to pay the attorneys’ fees incurred

by Hilton in the Virginia Action and that Hilton has demanded of Albany under the

Franchise Agreement and the Policy. Albany further requests that the Court enter

such other additional or different declaratory or equitable relief that the Court deems

just and proper.




                                          36
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 37 of 43




              COUNT THREE (DECLARATORY JUDGMENT)

      36.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 25 of its Amended Counterclaim as if fully set forth herein.

      37.    Hanover maintains it is entitled to a right to seek reimbursement of any

amounts paid in defense of the Virginia Action.

      38.    Neither Citizens nor Massachusetts Bay properly reserved their rights

with respect to the defense of Hilton or with respect to reimbursement of their

defense costs in the Virginia Action.

      39.    The right to reimbursement purportedly reserved by Citizens and

Massachusetts Bay is not provided for by the Policies, nor is such a right allowed by

applicable law. Albany has expressly rejected any purported reservation of rights or

claim to reimbursement by Hanover.

      WHEREFORE, Albany requests the Court declare that Hanover has no right

to reimbursement or recoupment of the defense costs in the Virginia Action. Albany

further requests that the Court enter such other additional or different declaratory or

equitable relief that the Court deems just and proper.

                  COUNT FOUR (BREACH OF CONTRACT)

      40.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 25 of its Amended Counterclaim as if fully set forth herein.


                                          37
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 38 of 43




      41.       Hanover issued the Policies to Albany under which Hanover is

obligated to pay the attorneys’ fees owed by Albany to Hilton under the Franchise

Agreement with respect to Hilton’s defense provided by the McGuireWoods law

firm in the Virginia Action.

      42.       Hilton’s attorneys fees incurred in the Virginia Action are covered by

the Policies.

      43.       Hanover also is obligated to pay Hilton’s defense costs in the Virginia

Action as an additional insured under the Policies. Albany paid for this additional

insured coverage under the Policies in order to fulfill its obligations under the

Franchise Agreement.

      44.       Albany has performed all of its obligations under the Policy.

      45.       Hanover has breached the Policy by failing or refusing to pay in full

Hilton’s attorneys fees incurred in the Virginia Action or by failing or refusing to

reimburse or agree to reimburse Albany for payment of Hilton’s attorneys fees under

the Franchise Agreement.

      46.       As a result of Hanover’s breach of the Policy, Albany has suffered

damages.




                                           38
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 39 of 43




      WHEREFORE, Albany requests the Court enter judgment against Hanover

for all compensatory damages allowed by law and determined by a jury to be just

and proper, as well as interest and costs.

              COUNT FIVE (IMPLIED OBLIGATION TO PAY
                       UNDER O.C.G.A. § 9-2-7)

      47.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 25 of its Amended Counterclaim as if fully set forth herein.

      48.    Albany agreed to defend and indemnify Hilton including payment of

the McGuireWoods’ defense costs in the Virginia Action based on its understanding

that Hanover would reimburse Albany for these costs.

      49.    Through its conduct, acts, and/or omissions, Hanover accepted the

defense provided to Hilton, benefitted from it, and impliedly promised to pay the

reasonable value of the defense provided.

      50.    The remaining amounts owed for the McGuireWoods defense costs are

due to be reimbursed by Hanover under O.C.G.A. § 9-2-7.

       WHEREFORE, Albany requests the Court enter judgment against Hanover

for the attorneys’ fees incurred by Hilton in the Virginia Action and that Hilton has

demanded of Albany under the Franchise Agreement, as well as interest and costs.




                                             39
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 40 of 43




                      COUNT SIX (QUANTUM MERUIT)

      51.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 25 of its Amended Counterclaim as if fully set forth herein.

      52.    Albany agreed to defend and indemnify Hilton including payment of

the McGuireWoods’ defense costs in the Virginia Action based on its understanding

that Hanover would reimburse Albany for these costs.

      53.    Through its conduct, acts, and/or omissions, Hanover knowingly

accepted the defense provided to Hilton by McGuireWoods and benefitted from it,

such that Hanover’s failure to pay for the defense is unjust.

      54.    The remaining amounts owed for the McGuireWoods fees are due to

be reimbursed by Hanover on a quantum meruit basis.

      WHEREFORE, Albany requests the Court enter judgment against Hanover

for the attorneys’ fees incurred by Hilton in the Virginia Action and that Hilton has

demanded of Albany under the Franchise Agreement, as well as interest and costs.

              COUNT SEVEN (BAD FAITH REFUSAL TO PAY
                      UNDER O.C.G.A § 33-4-6)

      55.    Albany adopts and incorporates by reference its allegations set forth in

Paragraphs 1 through 25 of its Amended Counterclaim as if fully set forth herein.

      56.    Hanover issued the Policies to Albany under which Hanover is

obligated to pay the attorneys’ fees owed by Albany to Hilton under the Franchise

                                         40
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 41 of 43




Agreement with respect to Hilton’s defense provided by the McGuireWoods law

firm in the Virginia Action.

      57.       Hilton’s attorneys fees incurred in the Virginia Action are covered by

the Policies.

      58.       Hanover also is obligated to pay Hilton’s defense costs in the Virginia

Action as an additional insured under the Policies. Albany paid for this additional

insured coverage under the Policies in order to fulfill its obligations under the

Franchise Agreement.

      59.       Neither Citizens nor Massachusetts Bay effectively reserved their rights

in any way with regard to the Virginia Action.

      60.       Albany’s claim for payment is covered by the Policies.

      61.       Albany made its demand for payment in a letter to Hanover counsel on

April 7, 2020, more than sixty (60) days before the date of the filing of this Amended

Counterclaim.

      62.       Under the terms of the Policies upon which the demand was made and

under the facts surrounding Hanover’s inadequate response to that demand and

failure to pay the amounts owed, Hanover lacked good cause for resisting and

delaying payment.




                                            41
      Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 42 of 43




      WHEREFORE, Albany requests the Court enter judgment against Hanover

for the attorneys’ fees incurred by Hilton in the Virginia Action and that Hilton has

demanded of Albany under the Franchise Agreement, as well as interest and costs,

along with bad faith penalties and reasonable attorneys’ fees for the prosecution of

this action against Hanover as authorized by O.C.G.A § 33-4-6.

 ALBANY REQUESTS A TRIAL BY JURY AS TO ALL ISSUES RAISED
            BY ITS AMENDED COUNTERCLAIM

      Respectfully submitted this 13th day of July, 2020.

                                       /s/ Shattuck Ely
                                       Shattuck (Tucker) Ely
                                       Georgia Bar No. 246944
                                       Derek Schwahn
                                       Georgia Bar No. 910299
                                       FELLOWS LABRIOLA LLP
                                       Suite 2300, South Tower
                                       225 Peachtree Street, NE
                                       Atlanta, Georgia 30303
                                       Phone: 404-586-9200
                                       tely@fellab.com
                                       dschwahn@fellab.com

Spencer M. Taylor (pro hac vice to be filed)
BARZE TAYLOR NOLES LOWTHER LLC
2204 Lakeshore Drive, Suite 330
Birmingham, AL 35209
Phone: (205) 872-1032
staylor@btnllaw.com

Attorneys for Defendants Banyan Tree
Management, LLC and Albany Downtown
Hotel Partners, LLC

                                         42
       Case 1:19-cv-05292-MHC Document 53 Filed 07/13/20 Page 43 of 43




                          CERTIFICATE OF SERVICE

      I hereby certify that I have electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system and service will be perfected upon the following

this 13th day of July, 2020:

                    Mr. Joel S. Isenberg
                    Ms. Susan H. McCurry
                    Mr. Kenneth W. Boyles, Jr
                    ELY & ISENBERG, LLC
                    2100-B SouthBridge Parkway
                    Suite 380
                    Birmingham, AL 35209

                    Mr. Richard H. Hill, Jr.
                    Ms. Amy H. Buzby, Esq.
                    MABRY & MCCLELLAND, LLP
                    2200 Century Parkway, N.E.
                    Suite 1000
                    Atlanta, Georgia 30305

                    Mr. Charles L. Clay, Jr.
                    PRATT CLAY LLC
                    4401 Northside Parkway, Suite 520
                    Atlanta, GA 30303


                                              /s/ Shattuck Ely
                                              Shattuck Ely




                                         43
